DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Miscellaneous
The Applicant has cancelled claims 15, 18-19 and added new claims 21-23; therefore only claims 1-14, 16-17 and 20-23 remain for this Office Action.

Allowable Subject Matter
Claims 1-14, 16-17 and 20-23 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art does not disclose of a packaging structure, comprising: a first radiation plate; a second radiation plate disposed below the first radiation plate and comprising a slot, wherein the slot is in a ring shape; a feeding part disposed below the second radiation plate, wherein the feeding part comprises a first signal line, a second signal line, a first feeding stub, and a second feeding stub, and wherein the first feeding stub and the second feeding stub are disposed independently of each other; a substrate on which the first feeding stub and the second feeding stub are disposed, wherein the first feeding stub and the second feeding stub are perpendicular to each other and disposed on the substrate below the slot; and a first ground plate that is disposed between the first signal line and the second signal line, wherein the first feeding stub and the second feeding stub are configured to feed the first radiation plate using the slot, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 2-14, 16-17 and 20-23 are also allowed as being dependent on claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844